DETAILED ACTION
Applicant’s reply, filed 10 May 2022 in response to the non-final Office action mailed 17 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 1-10 are pending, wherein: claims 1, 3-6 and 8-9 have been amended and claims 2, 7 and 10 are as originally filed. Applicant’s filed amendments to the specification have been fully considered by the Examiner and are found acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the as-amended recitation of “wherein n is any integer” constitutes new matter as the specification does not define or in anyway mention the metes and bounds of “n”. It is noted that if n were “any integer” then a plurality of n values may be selected that would not result in the claimed polymer material (such as n=0, n=1 monomer, n=2 dimer, n=3 trimer, etc. n= ‘oligomer’ values less ‘polymer’ values). The instant specification does not provide support for “any integer”. Clarity could be achieved by amending claim 1 to recite “A thermally activated delayed fluorescent deep-red light polymer material having repeating units as follows:” and removal of the recitation “wherein n is any integer”. In such a case the inclusion of ‘n’ in the structure would not cause clarity issues and may be considered merely broad. This includes claims 2-10 as they depend from claim 1. 

Response to Arguments/Amendments
The objections to claims 3-6 and 8-9 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(b) rejections of claims 1-10 are withdrawn as a result of Applicant’s filed claim amendments. Note the new 112(a) to claim 1 as necessitated by Applicant’s filed claim amendments. 
Applicant’s assertion of support for the claim 1 limitation of n being “any integer” is not found persuasive (see above). Further, the assertion that the polymer material is formed by reacting A and B and therefore ‘any integer’ is supported is not persuasive as the disclosed concept of reacting monomer A with monomer B (notably not required by claim 1) does not set forth any values or ranges of n much less all possible values thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767